*300OPINION.
Littleton :
The executors claim in the petition filed that the value placed by the Commissioner upon the stock mentioned was excessive and asked that the Board fix the value of the 49 shares at $11,025 and the value of the 5 shares at $625.
The petition alleges that the Commissioner based his determination upon the book value of the stock and that this value was in excess of the price at which the stock could have been sold by a willing seller to a willing buyer on December 29, 1922. In his answer the Commissioner denies that his valuation of the stock was based upon an estimated book value and that the valuation placed thereon by him is in excess of the fair market value of the stock.
No evidence was submitted by petitioner to show that the Commissioner’s valuation was erroneous. The evidence submitted by the estate to the Commissioner at the time the question of the tax liability was pending before him in support of their contentions is not before the Board and the allegations of the petition are not proof of the facts. See Buie 29 of the Board’s Buies of Practice, April 1, 1926. In these circumstances we affirm the Commissioner’s determination.
Judgment will he entered for the Commissioner.